Explanations of vote
Oral explanations of vote
(FR) Madam President, the Committee on Employment and Social Affairs is trying desperately to contest the competence of the Committee on Women's Rights and Gender Equality on the question of equality between men and women in the workplace. It has seized our initiative to draft a report on the discriminatory effects of pay differentials and other inequalities on women's pensions and on the trend towards the individualisation of social security rights.
The outcome is a hotchpotch report which strings together universally known generalities. We are a long way from the unequal treatment of women on pensions and the remedies on which the Committee on Women's Rights and Gender Equality wished to predicate its report. As the rapporteur for the opinion of the Committee on Women's Rights on the basis of Rule 47 of the Rules of Procedure, I did my best, with the unanimous support of the Committee on Women's Rights, to propose specific corrections within the framework of the pension system reforms. There are six very precise corrections designed to plug the gaps in women's insurance as a result, for example, of maternity and their family commitments.
Can you believe that the Committee on Employment expressly rejected them, in flagrant contradiction of its obligations under Rule 47? I am sorry that we have lost a battle, but the war and our fight will continue.
(NL) Madam President, I have voted against the Klamt report for the simple reason that the entire concept of economic immigration and what is being referred to as the 'blue card' bears witness to short-term thinking. We should, instead, adopt a policy of training, re-training and getting the approximately 20 million unemployed that are currently in the European Union back into jobs. We should, instead, learn from our past mistakes. A case in point is the importing of guest workers and their families in the 70s and 80s, which turned into a major social problem.
They are now trying to appease the public by promising that this only involves highly-qualified and temporary immigrants, but who am I to doubt the words of Louis Michel, who states that other immigrants should also remain welcome. In other words, the floodgates remain open. All they are doing is creating a new one. This is about a coalition against society. Big business wants cheap labour and joins forces with the multi-cultural Left, with society left to pick up the tab.
(FR) Madam President, I voted for the Parish report on the integration of the CMO in wine, the single CMO, with a heavy heart, because I consider that this single CMO is not a simplification and does not increase transparency. It will make life more complicated for wine-growers and for the entire wine industry.
The Commissioner tried to reassure us yesterday evening. I hope that the Commission will keep its word and that, most importantly, the profession will continue to be adequately represented on the advisory committee, as it has been since the first CMO in wine.
(DE) Madam President, this morning I voted with some hesitation in favour of the report by Neil Parish on the creation of a single market organisation for a wide range of different agricultural products. I welcome the Commission's objective of simplifying European agricultural policy. This means that in future there will only be one market organisation which will replace the 21 existing market organisations, for example, for fruit, vegetables, milk and wine. However, the administration of the resulting highly complex document must be made as simple as possible. For this reason, I am very pleased that the Commission gave the assurance in yesterday's debate that it will take up my idea and include in the EUR-Lex European search engine the functionality to allow users to access only the articles which relate to their specific agricultural product.
The Commission has also confirmed that the wine market organisation, which was negotiated with some difficulty and which includes many of Parliament's requirements, will remain unchanged. It is only for this reason that I felt able to vote in favour of the report.
- (SK) I am delighted that, a few days ahead of 1 December, which is recognised as World AIDS Day, we are addressing this global problem. The number of people infected with the HIV virus is growing. About 14 000 people are infected every day, and 2 000 of these are children under 15 years old.
In addition to the usual hot-spots such as Africa and the Far East, the number of infected people has risen in Eastern Europe and in Central Asia. In 2006 the number of infected people in these regions rose to 1.7 million. The largest increase was recorded in Russia and Ukraine, where about 270 000 people were infected with the HIV virus. The spread of HIV in these areas is caused mainly through drug abuse and the use of dirty needles. In the case of Ukraine the figures are all the more alarming as they involve a direct neighbour of the European Union.
The fact that we have failed to bring the HIV problem under control despite worldwide prevention programmes should lead us to reassess these programmes and to intensify efforts aimed at prevention and the production of effective cures.
Madam President, in 1994 the West turned its head while genocide occurred in Rwanda. The same could now happen in eastern Congo. The immediate priority is humanitarian, but beyond that there is a delicate and tangled political mess to sort out. This is partly because the international community not only washed its hands of the genocide in Rwanda, but allowed the Hutu génocidaires to flee to eastern Congo where President Kabila did little to rein in the militias, to the disgust of Kigali and the local Tutsis.
The UN and the AU must now take the lead in addressing the immediate political and security issues at stake, but we should also recognise that the competition for natural resources is behind funding much of this bloodshed. China is a serious player in the region but has little interest in the human rights of Africa.
The Commission should examine whether a certification process for minerals and other resources could be applied now in Africa in the same way that the successful Kimberley Process has worked so well with the diamond industry over blood diamonds or conflict diamonds. I therefore voted in favour of this resolution.
(FR) Madam President, this resolution is a little late coming. It is rather 'mustard after dinner' as, since Directive 91/414 concerning the placing of plant protection products on the market was adopted, very little has been done to promote research into the effect of pesticides on bees, especially on the complete reproduction cycle of bees.
It is all the more astonishing that, during the vote at first reading of the Breyer report on the placing of plant protection products on the market, in other words on the reform of Directive 91/414, many of those who today voted in favour of a resolution spoke out against the amendments guaranteeing better protection for bees.
It is not good intentions that will take us forward; it is facts and acts and I trust that, when we vote on the Breyer report at second reading, my fellow Members will remember this resolution and vote in favour of the bees.
(FR) Madam President, I should like to say to Mrs Hennicot, who only recently joined this House, that she obviously cannot know what we have been calling for since 1994, especially in this domain.
I should like to thank all the Members who contributed to this debate and to the resolution on the alarming situation in the agricultural sector. There was not a crowd - nor was Mrs Hennicot here - yesterday evening towards midnight, which is understandable, to follow this excellent and very substantial debate aimed at encouraging the Commission to step up its efforts in the face of this very worrying crisis in the bee-keeping sector. I see with pleasure that the Commission has understood us.
I should like to point out to the services that Amendment 1, which was adopted and which my group voted against, is a purely editorial amendment. There is a mistake in the German translation of my recital B). We therefore need to correct this translation, which says exactly the same thing as the amendment in German.
As regards the amendment on the authorisation of plant protection products which has since been withdrawn, I agree with its content. However, as it reproduces word for word the text voted in the Committee on the Environment, Public Health and Food Safety on the placing of these products on the market, I and my group felt that we should not plagiarise this text and should give way to the Committee on the Environment. However, our recommendation and claim are extremely well formulated in paragraph 8 of the resolution, in which we call for exactly the same thing, in other words for research work on links between bee mortality and the use of pesticides to be stepped up with a view to taking appropriate measures in terms of the authorisation of these products. Obviously pesticides that kill bees must not be authorised. It is what we have been saying for years.
Ms Lulling, thank you for your attention to the detail of this measure. We can assure you that the language versions will be carefully checked.
Written explanations of vote
in writing. - (FR) On the basis of the report by my excellent friend and fellow Member Ingeborg Grassle, I voted for the legislative resolution approving, subject to amendment, the proposal for a regulation of the European Parliament and of the Council amending Regulation (EC) No 1073/1999 concerning investigations conducted by the European Anti-Fraud Office (OLAF). I support better protection of the rights of persons under investigation by OLAF and reinforced cooperation with the Member States. There was a growing need for public governance of anti-fraud investigative activities by OLAF and independent control of the procedures and duration of enquiries, while guaranteeing the confidentiality of investigations. Inge Grassle has done a tremendous job of work in this report and deserves our thanks.
in writing. - (RO) I voted for Mrs Gräßle's report because anyone involved in an investigation conducted by OLAF needs to have the opportunity to make comments, at least in writing, about the matters relating to it. These comments should be presented to the Member States involved, along with other information obtained during the course of the investigation. This is the only way to present national authorities with complete information relating to the case, while also respecting the principle according to which both parties need to enjoy the opportunity to present their own point of view. At the same time, the report also ensures cooperation with third countries and strengthens the role of the OLAF Control Committee.
in writing. - (IT) Madam President, ladies and gentlemen, I voted for the report by Mrs Gräßle on investigations conducted by the European Anti-Fraud Office (OLAF). It is, in fact, extremely important for us to amend the regulation on such investigations, since certain interinstitutional relations must be reviewed. In addition, we need to amend the regulation with regard to the rights of persons involved in investigations and with regard to the exchange of information between OLAF, European institutions, Member States and informants. Finally, I congratulate Mrs Gräßle on her initiative; she has produced some further interesting proposals, concerning, for example, the new role of the Director General of the Office, who would have powers to open external investigations not only at the request of a Member State or the Commission but also at the request of the European Parliament.
Thank you, Madam President. I voted in favour. The key point of this debate is not only the specific issue being tackled by the Committee on Petitions, with reference to the dissemination of German in relation to its use by Community institutions. First and foremost, this is a general issue of access to documents by citizens of all nationalities, and, as a result, of the transparency of the Community institutions. From this perspective, therefore, I believe it is absolutely vital for the Council to carry out a thorough examination of the issue with a view to promoting an increase in the number of languages used on Presidency websites. Such an increase could take place gradually, on the basis of appropriate, objective criteria to be defined. We should, however, bear in mind the fact that the greater the number of languages used, the greater the number of citizens that will be able to have a closer relationship to Europe. Citizens should view the European institutions in the way in which they view the buildings that house us: our institutions ought to be accessible.
in writing. - (PT) We generally agree with the report and, in particular, with what it says about the Ombudsman's conclusions in that: 'the Council's refusal to address the substance of the complainant's request constitutes an instance of maladministration' and 'the information on these websites should, ideally, be made available in good time in all official languages of the Community'.
However, we disagree with paragraph 1(d) of the report's conclusions, which states: 'if the number of languages is to be limited, the choice of the languages to be used must be based on criteria of objectivity, reasonableness, transparency and manageability'. We would argue that the Council's website should, like those of the European Parliament and the European Commission, contain all its information in all the official languages of the European Union. Only in this way can the multilingualism and cultural diversity supposedly defended by Community leaders, but which in practice are constantly being called into question for the sake of economising, actually be defended.
in writing. - (PT) Although there are some contradictory aspects in the resolution adopted by a majority of this House, with the odd positive aspect, the main argument is that, because of the ageing population and demographic change, greater fragility of the universal and public social security system is justified in order to respond to the interests of the private financial sector, which wants to manage the greatest possible slice of this cake.
Just look, for example, at the following paragraph: 'Recalls that the trend towards individualisation, contributes to the modernisation of the second and the third pillars, without calling into question the first pillar of social security systems; this to enable people, especially women and other vulnerable groups, to have more freedom of choice and thus become more independent and able to build up their own, additional pension rights'.
In other words, in the name of freedom, the aim is to encourage people to find alternative financial solutions to public social security, even where the clearly negative results of this are well-known. Recent cases in the US are a perfect example of this. However, capitalism always tries to use propaganda to further its own aims.
This is why we have voted against.
in writing. - (FR) The rapporteur, Mrs Stauner, has given a lucid analysis of the challenges presented by the ageing of our populations and the decline in our active populations to our social protection systems, to which she appears to be attached. That is a first good point in her favour.
A second good point is the timid question which she raises about the real efficacy of the usual panacea proposed, which is to organise the installation en masse of immigrant workers who, we hope, will pay pensions and health systems for the old Europeans, a panacea of a staggering cynicism and selfishness defended by people who often claim to have a monopoly on sympathy and tolerance. Finally, she earns a last good point for her critical analysis of the trend towards the privatisation of health systems and the purely financial approach to the reform of national social security systems.
However, this report fails to address the main point: as it is the demographic decline of our continent which is at the root of these problems, that is what we need to remedy. The Member States can no longer avoid an ambitious family policy to encourage the birth rate to rise, as a pledge to the equilibrium of their social security systems and, more importantly, to their dynamism, prosperity and, quite simply their survival.
in writing. - (SV) This report observes that in most Member States the population is getting older and that the social security and pension systems will therefore be put under strain. The solution put forward to resolve this problem is the usual one, namely various EU measures. The June List is of the opinion that the EU ought not to concern itself at all with matters relating to Member States' social security and pension systems.
The European Parliament has views on the statutory pensionable age, employment contracts, what form of pension system Member States should introduce, labour taxation, sharing of the tax burden and how care should be organised in the EU countries. These are matters that should be dealt with entirely at national level. General pointers from the EU institutions on these matters contribute absolutely nothing.
We have therefore voted against this report in the final vote.
in writing. - (FR) Although the report by Mrs Stauner refers to the Lisbon Strategy, that patent Europeanist failure, it deserves to be supported because it questions the credo of immigration as a remedy to further deterioration in the demographic, economic and social deficits of Europe.
Immigration, selective or otherwise, distorts the identity and culture of the people of Europe and aggravates community divisions and the tensions that derive from them, in the image of what is happening in every multi-ethnic and multicultural society in the world.
It is neo-proslavery which only benefits the money-grubbers of globalisation, who see in this cheap labour a means of exerting pressure on wages against a background of already very high unemployment. It will allow the elites of third countries to be pillaged, thereby exacerbating their situation.
It is a delusion in strategic terms, because the behaviour of immigrants will end up being modelled on that of Europeans; I am thinking here mainly of the unfortunate tendency to have fewer children in a society which is truly disorientated on all counts.
Apart from supporting families and a higher birth rate in Europe, the new Europe of the nations needs a policy of national and Community preference, a policy of national and Community protection.
in writing. - (EL) The report reveals the full extent of the deeply anti-grassroots aspirations of the EU and euro-unifying capital in terms of abolishing social insurance systems. It terrifyingly parades the pretext of demographic decline in the EU to propose an increase in the retirement age and the application of the 'three pillar' system, namely:
poverty-level pensions from the national social security systems;
the expansion of 'occupational' pension funds which provide a contribution-based pension;
recourse by workers to private insurance ('individualisation' in the euro-unifying terminology), the so-called 'third pillar'.
It thereby paves a very broad way for the monopoly insurance companies to increase their profits by entering yet another profitable sector.
This attack forms part of a bundle of EU anti-labour measures, such as the general application of 'flexicurity', the 'readjustment (that is, abolition) of labour legislation, the institutionalisation of 'slavetrading' employment agencies, the directive introducing inactive working time with a 65-hour week and the arrangement of working time on an annual basis.
The working class must reply to the increasingly savage attack by euro-unifying capital with a counter-attack, by setting up an anti-monopoly alliance which will claim its grassroots power and lay the foundations for the satisfaction of grassroots needs and grassroots prosperity.
in writing. - (RO) The European Union cannot have a higher employment rate as long as we have social categories which are much more weakly represented and social groups excluded from the labour market. People with disabilities or those with serious health problems would like to work, but most times, they are subject to serious discrimination by employers.
In addition, special fittings are needed to ensure that these people can carry out their job properly, but employers are not prepared to invest very much in this area. Financial measures adopted in the Member States have not had the expected results. In Romania's case, I can mention the deduction, when calculating taxable profit, of sums relating to the purchase of equipment and to equipment used in the production process by a disabled person, of the transport costs for disabled people from their home to the place of work, as well as the discount from the insurance budget for unemployment of the specific costs for preparation, professional training and advice. Setting up certain specific enterprises, as described in the report, offers a concrete solution for including these social categories which are vulnerable in the labour market.
in writing. - (IT) Madam President, ladies and gentlemen, I am pleased with the excellent work done by Mrs Stauner on the future of social security systems and pensions and I have supported it by voting in favour. I endorse the reasoning on which the report is based and I believe that we, the European Union acting together with the Member States, ought to try to find an appropriate solution to the problems raised, as quickly as possible.
Europe is a continent with an ageing population, and its mean birth rate is below the natural population replacement rate. In less than fifty years the population of Europe will be smaller and older. Immigration will certainly not be the solution to the problem: rather, there is a need to attract and retain a greater number of people in high-quality jobs, to provide a high level of social security protection and job security, to improve education and training for our work force, and to modernise the old pension systems, noting the instability linked to privately-funded systems, which are endorsed by many.
in writing. - I fully support the introduction of the Blue Card. However, with the adoption of the PPE and PSE amendments, I fear that Europe's forward-looking strategy on legal migration will soon vanish into thin air. The current text is simply off-putting to most highly qualified workers considering legal immigration to the EU. Highly qualified workers will not be encouraged to work on the EU labour market, not least because of the bureaucratic obstacles that were endorsed in the current text.
in writing. - (SV) We Swedish Social Democrats in the European Parliament have voted in favour of the report on conditions of entry and residence for third-country nationals for the purposes of highly-qualified employment, also known as the EU Blue Card. The report that was voted on in Parliament improves the directive, in particular with regard to the equal treatment of workers from third countries, as it prevents discrimination against these workers. It is also a positive move that Member States are to have the opportunity to investigate their own need to open the way for the immigration of workers. We also welcome the fact that Parliament has rejected the proposals put forward by the Commission which have allowed employers to discriminate against people for thirty years. It is pleasing to see that the possibility for EU Member States to take workers from sectors in third countries where there is a shortage of workers is also being restricted. This prevents the EU contributing to a brain drain of highly qualified workers from, in particular, the developing countries.
At the same time, we regret the fact that Parliament was unable to agree on the issue of collective agreements also applying to workers from third countries. We also regret the fact that Amendment 79 was not adopted. Finally, the setting of pay levels is not a matter in which the EU has competence and it must ultimately be possible for this to be decided by the social partners in the respective Member States. We expect the Swedish Government to continue the fight in the continuing Council negotiations.
Thank you, Madam President. I voted in favour. This is an extremely important provision. The creation of new rights for highly-qualified workers from third countries represents an opportunity both for migrants and for the host countries. Above all, it is vital that this should take place within a framework of criteria common to all the EU Member States, to avoid any disparities and also to increase Europe's ability to attract such individuals, which still lags far behind the figures achieved by the United States and Canada. Within this framework of shared rules that we are preparing to adopt, I wholeheartedly support the amendments by the Socialist Group in the European Parliament. A minimum wage no lower than that of a similar worker from the host country is a guarantee of equality that we consider to be vital.
Similarly, we advocate extending the blue card to those already resident in the Member States and lengthening the extension in the event of job loss to six months. Finally, we have a duty to cooperate with countries outside the EU to support the training of highly-qualified staff in the key sectors that might feel the effects of the brain drain. The adoption of this measure will, in addition, encourage legal immigration and will enrich the EU with professional skills and human experience, within that perspective of exchange which has always constituted the true essence of the European spirit
in writing. - (FR) I voted in favour of the Klamt report on the introduction of a 'European Blue Card' because, for the first time, it also offers us the opportunity at European level to move from a 'no' culture, the culture of fortress Europe, to a 'yes' culture, a culture of an open Europe, so that we can at long last develop positive management of migratory movements and grant workers a certain number of rights. This process will need to be quickly followed by the adoption of other measures in favour of other categories of foreign workers and I shall be looking out for them.
We could certainly have gone even further; we would have liked to see a horizontal directive rather than a sectoral directive, but the acquis is there, especially the principle of 'an equal day's pay for an equal day's work', the refusal to start a brain drain, especially in key sectors such as health and education, and the doubling of the period of residency rights for the purpose of looking for a new job once a contract of employment has ended.
This text therefore seeks above all to promote legal immigration channels, not a form of selective immigration, to which I am opposed.
in writing. - (RO) I voted for Mrs Klamt's report because it offers the possibility of work to immigrants with high professional qualifications. It stipulates in the report that EU states are obliged to give priority to European citizens, something which benefits Romanian citizens from the perspective of the restrictions applied to the labour market by a number of EU states. The report offers people who meet the conditions provided for by the directive the opportunity to have an EU Blue Card issued, with an initial validity of two years, which can be renewed for a further two years. If the employment contract lasts for a shorter period than two years, the Blue Card will be issued for the duration of the contract, plus a further three months.
in writing. - I regrettably abstained on the vote on the report by Ewa Klamt, the proposal for a Council Directive on the conditions of entry and residence of third-country nationals for the purposes of highly qualified employment, as Ireland did not opt in to this proposal under Article 3 to the Fourth Protocol to the Amsterdam Treaty and already has an existing national policy in this area which offers flexibility and a wide degree of discretion in terms of adapting to labour market conditions.
in writing. - (SV) Competition for ambitious, skilled workers has only just begun. In order to succeed in globalisation, Europe must become more attractive in the fight for the world's talent. The Commission's proposal for a blue card to facilitate entry into the European labour markets is therefore extremely welcome. I myself have long been a keen advocate of the blue card and other ideas to facilitate entry into Europe's labour market. Unfortunately, the proposal has been watered down so much by the majority in Parliament that I chose to abstain in the vote. I will continue the fight in the EU for a considerably pithier blue card than that which Parliament felt able to support.
in writing. - (FR) The EU Blue Card, which it is claimed is reserved for highly qualified workers, offering cardholders freedom of movement and establishment in all the Member States of the European Union, will be a new suction pump for immigration which will be no more controlled at EU level than it is today in many countries at national level.
Opening instant admission rights to family members with no real limit in time will encourage permanent populating immigration. It is the bureaucratic organisation of the new modern form of slavery, which from now on will choose its victims on the grounds of their diplomas, not for their muscles or their teeth. It will deprive developing countries of the brains which they sorely need, thereby aggravating their economic situation and guaranteeing the pursuit without end of increasing illegal immigration.
It introduces a minimum wage threshold which is completely absurd and arbitrary, taking no account of reality or of the sectors or professions in question, with a double foreseeable consequence: a lowering of the salaries of the most highly qualified Europeans, who will be even more tempted than they are now to relocate out of Europe, and the exploitation of the immigrants, in the absence of any guarantee that they will be paid a salary which is truly commensurate with their qualifications.
in writing. - (PT) Despite Parliament's adoption of amendments - which we voted for - which lessen some of the negative aspects of the proposal to create the 'Blue Card' in the European Union, we consider that these amendments question neither the motives nor the central objectives of the proposal for a directive presented by the European Commission to the Council.
This 'Blue Card' is an instrument that seeks to respond to the neoliberal objectives of the Lisbon Strategy in terms of the need to exploit labour. In the context of capitalist competition, particularly with the US (which has the 'Green Card'), the EU is trying to entice 'highly qualified' labour, at the expense of human resources in third countries.
In other words, this 'Blue Card' (which reduces immigration to exploitation and which discriminates between and selects immigrants according to the labour needs of the EU countries) and the 'return directive' (which will increase arbitrary expulsions and worsen the difficulties and obstacles encountered in family reunification) are different sides of the same coin. In other words, they are instruments (which are consistent with each other) and pillars of the same policy: the EU's inhumane immigration policy which criminalises and expels or exploits and discards immigrants.
That is why we have voted against.
in writing. - On behalf of ALDE I would like to state the reasons for our abstention on the final vote. To be clear: ALDE is a strong supporter of the Blue Card. However, ALDE feels that the scheme has been watered down significantly. Far too many restrictions have been introduced.
The EU's immigration package is supposed to have two pillars: combating illegal immigration and creating better opportunities for legal migration at the same time. The proposal as amended by this House does not bring about the much needed change but confirms Member States' protectionist practices instead. By adopting this report, Parliament has weakened an already very modest EC proposal. A missed opportunity! The current trend is that the vast majority of highly qualified workers migrate to the USA, Canada or Australia instead of the EU. If we want to reverse this trend, we have to be ambitious. The current text is simply off-putting to most highly qualified workers considering legal immigration to the EU and thus does not help in any way in efforts to make the EU more attractive for highly qualified workers. Political courage is urgently needed.
in writing. - (FR) The interventions by Mr Jean-Pierre Jouyet, President-in-Office of the Council, and Mr Jacques Barrot, Vice-President of the Commission, during the debate on the EU Blue Card and the single permit which amalgamates the residence permit and work permit were highly illustrative. Here is a short anthology.
To quote Jacques Barrot, 'These texts demonstrate the true scope of this Immigration and Asylum Pact which the French Presidency has brought to a successful conclusion and prove that this pact is, in fact, a balanced pact that expresses the will of Europeans to open the door to migratory movements which may be particularly useful and prove to be very positive for the future of our European society'.
He also said, 'The possibility of being able to return to the country of origin for two years without losing the status of long-term resident is essential'.
To quote Jean-Pierre Jouyet, 'these two texts are a beginning, not an end, and leave room for circular migration'.
He also said, 'These two texts demonstrate that the European Union is truly committed to promoting legal immigration'.
There can be no doubt henceforth; our leaders and our French representatives in the European institutions support mass populating immigration from outside Europe leading to national disintegration policies. We shall be voting against.
in writing. - (FR) Mrs Klamt's report on the conditions of entry and residence in the European Union of third country nationals for the purposes of highly qualified employment starts from a correct premise but arrives at the wrong conclusions.
It is in fact correct that qualified immigrants from outside the Community prefer to emigrate to the United States or Canada than to Europe. To want to reverse the trend and make them come to us smacks of a worrying masochism and loss of clear-headedness.
Are we that incapable of training engineers, computer scientists and doctors that we need to bring them over from the developing world?
Is it humanely acceptable to steal the brains from countries which have an absolute need for these qualified employees in order to develop?
Do you believe that by favouring the selective immigration which Mr Sarkozy wants that legal and, more importantly, illegal immigration will be stopped?
Last question: what remains of the Community preference if we attract qualified persons by giving them the same rights as Community nationals, including the same salary rights?
The replies to these questions illustrate the danger of the sort of Europe that practises a real crime against humanity with regard to the developing world. For these reasons, we cannot vote for such a report.
in writing. - (FR) The EU Blue Card, a real open sesame designed to generate additional qualified immigration from outside Europe, will be an economic, social and humanitarian disaster for the people and nations of Europe already suffering in the face of illegal immigration which is out of control and legal immigration which is increasing exponentially.
In order to prevent the inevitable social dumping which the arrival of engineers or other qualified specialists from other continents would entail, their salary will need to be at least 1.7 times higher than the minimum salary in the host country. That will go down well with French blue collar workers.
Immigrant workers will also be able to bring their families over under a fast-track procedure, thereby favouring family reunification, never mind how widespread and dangerous it is already. Moreover, immigrants will be able to accumulate periods of presence on European territory in order to obtain the status of long-term resident. The circle has been closed: the conditions of mass establishment and naturalisation in the Member States are in place.
What is also scandalous is that this will aggravate the brain drain from third countries, especially Africa, by capturing their elite and guaranteeing their impoverishment once again.
Once again the people of Europe will not be consulted on this globalist and immigrationist policy by Brussels. Now more than ever our fight must be that of rediscovered sovereignty and of the right of the people to stay as they are.
in writing. - I voted in favour of the Klamt report, which makes the EU a more attractive destination for highly qualified workers from third countries. It establishes a flexible fast-track procedure for the admission of highly qualified third-country workers, including favourable residency conditions for them and their families.
in writing. - (NL) Most people wish to continue to live and work in the environment where they grew up and whose language they speak. People leave their areas of origin for two important reasons. The first is that they run the risk of being locked up or killed. In order to escape that fate, they become refugees. The second is poverty. People move away to areas where the pay is higher, even if they do not receive their due pay, if their jobs are unsafe, if their housing is poor or if they have poor prospects.
Changing expectations for future demographic developments and a shortage of people in certain jobs mean that immigration is suddenly seen as useful once more. Refugees who, out of sheer necessity, come to EU countries spontaneously are increasingly less welcome, whilst privileged people with high qualifications are encouraged to move here. This selection method means that these people with sound qualifications are taken away from the countries where they were trained, while it is exactly those countries that need them the most. Without them, it is difficult to catch up, which is the very reason for their poverty. If a blue card spawns brain drain, then this is bad news for Europe and the rest of the world.
in writing. - (DE) The Blue Card concept in Ewa Klamt's report, which is based on a proposal by the European Commission, is an elite immigration concept which will prove to be disastrous.
The only positive element of this is that the Blue Card concept at last represents an acknowledgement of the fact that immigration into the European Union and therefore into Germany is both necessary and right.
The Blue Card concept will allow the EU to pick out the best of the immigrants, on the principle of keeping the good ones and discarding the rest. From the perspective of those of us on the left, this elite concept is not acceptable. People must be allowed to enter the EU to look for work and they must be given asylum when they are in trouble.
The concept of the Blue Card will mean that highly qualified and often desperately needed workers will be attracted away from their countries of origin. This will increase the problems in these countries and make worldwide inequality worse.
A study carried out by the German Institute for Employment Research indicates that the Blue Card would result in an economy in which 'above all vacant positions are filled more quickly and the wages paid to resident skilled workers are kept at a lower level'. The effect of this would be that in certain sectors of the economy wage levels would fall significantly.
Overall the Blue Card concept is part of the misguided EU anti-migration policy. The Blue Card concept transforms people (who are immigrating) into economic factors and represents a concept of 'selective immigration'.
in writing. - (RO) The demographic forecasts indicating that the EU's working population is going to shrink by 48 million by 2050 and that the dependency ratio is going to double, reaching 51% by 2050 highlights the fact to us that, in the future, ever-increasing numbers of immigrants with a variety of skills and qualifications will be attracted to some Member States to counterbalance these negative trends.
The significant discrepancies with regard to the definition and admission criteria applied to highly qualified workers obviously restrict their mobility throughout the whole of the European Union, affecting the efficient redistribution of legally residing human resources and preventing regional imbalances from being eliminated.
As a representative of a Member State which joined the European Union in 2007, I voted in favour of this report, which will regulate effectively current and future requirements for highly qualified labour, taking into account the principle of Community preference applied to EU citizens.
in writing. - (IT) Madam President, ladies and gentlemen, I am totally opposed to the report by Mrs Klamt on the conditions of entry and residence of third-country nationals for the purposes of highly qualified employment. The so-called 'blue card', a sort of crude copy of the US green card, would only be detrimental to the current state of the European social system, and the job insecurity and unemployment which torment our highly qualified personnel. I am strongly opposed to this proposal, which would mean that our highly qualified workers would have to compete with non-Europeans and, what is more, probably at a disadvantage. It would also help to mop up skills and potential in the non-EU countries themselves, encouraging that very brain drain that we are currently seeking to combat in Europe.
in writing. - (SV) Positive aspects of the report are lawful immigration and the fact that employers who break the rules can be excluded from the procurement of EU aid, but, unfortunately, the European Parliament has weakened the protection of workers and, in practice, the pay requirements only give high-salaried workers such as engineers and doctors access to the system. The brain drain problem could also have been dealt with better and therefore I am abstaining from the vote, despite the positive aspects.
in writing. - (SV) The blue card is basically a very good idea and I have always advocated making lawful immigration easier and unlawful immigration more difficult. Unfortunately, the original proposal has now been watered down so much and has become so bureaucratic that, in line with my political group, I choose to abstain.
in writing. - (NL) The blue card seemed like a good start to streamlined migration policy in the European Union. European migration policy is necessary, to my mind, not least because, by 2050, the European working population will have dwindled by 20 million people. The Commission proposal, which was insubstantial to start with, has, however, been pared down considerably by the European Parliament.
The Commission proposal left some room for migration of people without a higher qualification but with strong skills. Parliament, however, nipped this proposal in the bud by tightening up the conditions for migration considerably.
The income threshold was set by the European Parliament at 1.7 times the average wage of the Member State. This is far too high. If we want to compete with the US and Canada, the countries that attract the most highly qualified, then we will have to simplify the rules for people to come and work here. Moreover, Parliament's requirement that immigrants must have five years' working experience, including two years in a 'senior position', is unacceptable. It is beyond me why this proposal has not been expanded into a migration procedure for everyone who can find a job here. The blue card will make legal migration possible, but because this certainly does not apply to everyone, I have abstained.
in writing. - (PL) The European Union must face up to the issue of economic migration. Unfortunately, compared with the United States, Canada and Australia, it is not seen as an attractive destination by migrating skilled workers.
The main causes of this situation are the lack of a uniform migrant reception system and problems associated with movement between EU states. To change this state of affairs, we need an integrated and consistent European migration policy.
We must not forget that by attracting skilled specialists the European Union will gain - will increase - its competitiveness and will have the chance of economic growth. It is predicted that in the next two decades the EU will find itself short of 20 million skilled workers, mainly engineers. We must not dismiss these predictions.
It is my view that employing migrants can in no circumstances be a long-term solution to the European Union's economic problems. The EU should take further action in terms of economic and employment policy, though at the present time it needs economic migrants, if only because of the ageing of its population and increasing demographic changes.
In view of the above, I have supported the introduction of a European Blue Card scheme for skilled migrants.
in writing. - (FR) On the basis of the report by my fellow Member Patrick Gaubert, I voted for a legislative resolution approving, subject to amendment, the proposal for a Council directive on a single application procedure for a single permit for third country nationals to reside and work in the territory of a Member State and on a common set of rights for third-country workers legally residing in a Member State. I should like to welcome the important work done by Patrick Gaubert on such a sensitive subject, which is designed to contribute towards efforts to develop a global European immigration policy. Working on a common set of rights for third-country nationals already legally resident in a Member State and on a procedural aspect, namely the granting of a single permit at the end of a single application procedure, had become the logical thing to do.
in writing. - I felt obliged to abstain on the vote on the report by Patrick Gaubert on the proposal for a Council directive on a single application procedure for a single permit for third-country nationals to reside and work in the territory of a Member State and on a common set of rights for third-country workers legally residing in a Member State. I did so because regrettably Ireland did not opt in to this proposal under Article 3 to the Fourth Protocol to the Amsterdam Treaty. Demographic forecasts and the current economic situation prove that an effective immigration policy is needed in Europe so that our labour force requirements are regulated appropriately. In the coming decades Europe's economic and social development will depend on an influx of new economic migrants. This means that we need active Europe-wide policies for admitting both highly-skilled workers and less-skilled workers.
in writing. - (FR) The European Parliament has just adopted by a very large majority two reports on the admission of migrant workers into Europe, thereby demonstrating the real capacity of the European Union to introduce specific instruments for the concerted management of economic migrants.
The adoption of my report on the single procedure for granting a residence permit and a work permit formally refutes the unfounded accusations of a number of heads of state of Africa and Latin America about a 'fortress Europe' which is closed in on itself.
This vote in plenary affirms the principle of equal treatment of legal immigrants with European citizens and grants them a set of social and economic rights.
These decisions will help to improve their integration; migrant workers do not represent a danger to our job markets. The report on the EU Blue Card will in fact allow graduates and highly qualified immigrants to access the job markets of the countries of the European Union more easily, thanks to more attractive reception conditions.
Europe has demonstrated that it is capable of adopting a dignified, solid and open immigration policy.
in writing. - (FR) Mr Gaubert wishes to send out a message that Europe is open to legal immigration by granting legal immigrants all sorts of rights and restricting the facility for Member States to limit the overall equality of treatment between European nationals and immigrants in the Member States, in other words by introducing a European obligation to engage in positive discrimination.
Let Mr Gaubert be assured: it is a well-known fact in every emigration country that Europe is like a sieve. Hundreds of thousands of legal and illegal immigrants enter it every year, attracted not by the prospect of work (in France, only 7% of legal immigrants come for work), but by the still too numerous social benefits and other rights offered to and sometimes reserved for them, without anything being demanded of them or with no facility to demand anything of them in return, not even a minimal knowledge of the language of the host country, to go by what Mr Gaubert says.
At a time when our countries are entering a recession, when our economic and social models have been undermined by globalisation, when the number of unemployed and poor European workers has exploded, we urgently need, on the contrary, to demand the application of the principle of national and Community preference in all sectors.
in writing. - (PT) As with the EP's opinion on the 'Blue Card', despite Parliament's adoption of amendments - which we voted for - which lessen some of the negative aspects of the proposal to set up a 'single application procedure' for a permit for an immigrant to reside and work in a European Union country, we consider that these amendments question neither the motives nor the central objectives of the proposal for a directive presented by the European Commission to the Council.
As underlined by our parliamentary group, the aim of the 'single application procedure' is to harmonise procedures and immigrants' rights; in certain fundamental aspects, however, it will restrict these rather than reinforce them. For example, this is the case with making immigration dependent on the a priori existence of a work contract and not making the conditions for immigrants in general equivalent to those laid down for the 'Blue Card'.
In other words, this 'single application procedure' and the 'return directive' (which will increase arbitrary expulsions and worsen the difficulties and obstacles encountered in family reunification) are different sides of the same coin. In other words, they are instruments (which are consistent with each other) and pillars of the same policy: the EU's inhumane immigration policy which criminalises and expels or exploits and discards immigrants.
That is why we have voted against.
in writing. - I support workers' rights, which is why I voted in favour of this report. This should provide workers in third countries with a much simpler system for a single work and residence permit.
in writing. - (SV) I am abstaining because a 'no' could be interpreted as indicating that I am against immigration, which is not the case, but the report is problematic because a common procedure means that the EU will have power over immigration policy, which means there is a danger of it being bad.
in writing. - (SV) I am choosing to vote against the amendment, not because I think it is bad in itself, but because I want to wait for the larger and more well thought-out directive that is being prepared by the Commission. It is important for us not to rush through legislative proposals within such an important area as this.
in writing. - (PT) The main issue in relation to wine is the content of the recently adopted CMO which, in our opinion, includes some very negative aspects, particularly for Portuguese production, which is fundamentally based on small and medium-sized agricultural holdings. Its practical effects are already starting to be felt, as reported to me by many farmers with whom I have been in contact.
However, there do not seem to be any great difficulties with the inclusion of the wine sector in a single CMO which will bring together all the market regulation instruments, which may or may not be common to the various sectors. It may be purely a question of simplification, provided that this does not mean the elimination of instruments or have any other legal meanings.
As the problem with regard to wine lies in the reform already approved and carried out, albeit with our opposition, it is now somewhat irrelevant whether this sector is included in a single CMO or not, as this does not alter the practical effects.
That is why we decided to abstain.
in writing. - (SV) The June List thinks that it is a good thing for the current 21 regulations on the sector-specific organisation of the market to be revised and consolidated in one regulation in order to streamline and simplify the legislation. However, as the Commission observes, the fundamental policy has not changed.
The June List has therefore voted against this report, as we do not support the current common agricultural policy.
in writing. - (DE) Madam President, Commissioner, I have only voted in favour of the Commission proposal to integrate the wine CMO into the single CMO with all the other agricultural products because the Commission assured us in yesterday's debate that, as soon as the Council's proposal is accepted, it will include the functionality in the EUR-Lex search engine to allow users of the individual CMOs, for example for wine, milk or fruit and vegetables, to access only the articles related to their specific product. In addition, the Commission has also guaranteed that future changes will only be made to individual products and other products will not be arbitrarily changed at the same time. The discussion has made it clear that, in future, although there will only be one document instead of 21, this one document will be just as extensive as the 21 individual documents. However, the administration of the resulting highly complex document for the single CMO must be made as simple as possible.
in writing. - (RO) I voted in favour of the amendment to the EU regulation on establishing a facility providing medium-term financial assistance for Member States' balances of payments. This means that the financial aid ceiling has increased from EUR 12 to 25 billion for EU Member States which are not part of the euro zone and are experiencing difficulties with their balance of payments. The European Parliament believes that Member States which do not belong to the euro zone should be encouraged to look at obtaining, within the Community, possible medium-term financial support to be able to cope with their balance deficit before requesting aid at an international level. The current situation provides additional proof of the euro's usefulness in terms of protecting Member States which belong to the euro zone and invites Member States which do not belong to the euro zone to join it immediately, thereby meeting the Maastricht criteria.
in writing. - The current financial situation demonstrates the protective effect of the euro, and we should do all that we can to encourage all non-Eurozone Member States to adopt the euro as soon as they meet the criteria. It is also my view that non-Eurozone EU countries which need financial support should first look to the EU before approaching international bodies. It is for these reasons that I supported this report.
The June List believes that it is very important for Member States in the European area to be in a good economic position and is in favour of an independent European neighbourhood policy.
However, we believe that a common European aid system for medium-term financial assistance provides neither a guarantor nor a solution for that not being the case. Such a system creates an unnecessary and bureaucratic procedure in which those Member States requiring help in reality become dependent on EMU countries with outsider-imposed requirements for 'political and economic measures'. Countries that are members of the European Union - as they should be - but are not members of the monetary union - as they should not be - are forced to keep a fixed exchange rate with the euro and thus with their most important trading partners. We therefore believe that it is unsound for countries that are not members of the monetary union to choose to fix their exchange rate and then need to be rescued by large regional and/or international bodies.
The June List is therefore of the opinion that the appropriation of EUR 25 million to support Member States' balances of payments is unnecessary. We believe instead that those countries that are members of the EU but have not joined the monetary union should maintain a regime with a floating exchange rate. This type of problem will then disappear and taxpayers will save EUR 25 million.
in writing. - (PT) It is undeniable that both terrorism and organised crime are terrible threats that must be combated with instruments that are as effective as possible.
It is also important to avoid each Member State creating its own PNR data system. At the moment there are three Member States that have done this, resulting in various differences between them in relation to both the obligations imposed on carriers and their objectives.
However, a basic rule of data protection is that any new instrument should only be adopted where the need to transfer this personal data and the specific aims of this transfer have been clearly proven.
The proposal presented to us by the Commission is too vague and does not clarify the added value that collecting PNR data will bring, nor what the relationship will be with existing measures for controlling entry into the EU for security purposes, such as the SIS (Schengen Information System), VIS (Visa Information System) and API (Advance Passenger Information) system.
I believe it is vital, before we take any final decisions, to clearly demonstrate the usefulness of this data and the specific aims which it is intended to address, ensuring that the principle of proportionality is respected and that appropriate legal safeguards are created.
in writing. - I voted in favour of the resolution on the proposal for a Council framework decision on the use of Passenger Name Records (PNR) for law enforcement purposes. I did so as any proposal in this area must be proportionate and in compliance with the European Court of Human Rights and the EU Charter of Fundamental Rights. The Commission's proposal could have a considerable impact on the personal life of European citizens and it has failed to provide sufficient evidence that the mass collection of data is needed at the EU level.
in writing. - (SV) The Commission wishes to collect and exchange passenger information at EU level in order to combat crime and terrorism. Included in the information that is to be collected and made available to crime prevention authorities are aircraft passengers' credit card numbers, plane seating requests, contact details, baggage information, frequent flyer information, language skills and the age, name and contact details of any person accompanying a child on a journey as well as that person's relationship to the child.
This type of mass recording will undoubtedly result in the infringement of privacy. The proposal does not take account of the often lauded but seldom applied principles of subsidiarity and proportionality.
We welcome the fact that the European Parliament is critical towards the Commission's proposal and would like to point out that it is doubtful whether this type of EU legislation is required. We have therefore voted in favour of the European Parliament's resolution, as it disassociates itself from the measures proposed by the Commission.
in writing. - (PT) Although we disagree with certain aspects of this resolution, particularly its failure to demarcate the 'fight against terrorism', we consider that it reaffirms some serious reservations about the creation of a PNR data system (covering passengers of air carriers) within the EU.
Among other aspects, the resolution:
regrets that the justification of the proposal to set up a PNR data system in the EU has left so many legal uncertainties with respect to compatibility with the European Convention on Human Rights (ECHR);
believes that the aim is not harmonisation of national systems (given that these do not exist), but rather the obligation to set these up;
expresses concern that, in essence, the proposal gives law enforcement authorities access to all data without a warrant;
reiterates the concerns regarding the measures outlining an indiscriminate use of PNR data for profiling and for the definition of risk assessment parameters;
highlights that the information so far provided by the US has never conclusively proven that the massive and systematic use of PNR data is necessary in the 'fight against terrorism'.
in writing. - (IT) Madam President, ladies and gentlemen, I voted in favour of the motion for a resolution tabled by Mrs in 't Veld, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a Council framework decision on the use of Passenger Name Record (PNR) for law enforcement purposes.
I fully share the aims and concerns raised by my fellow Member, both in relation to the proportionality of the measures proposed by the Commission, and in relation to the legal basis of such a provision and the dangers, which I raised on various occasions during meetings of the Civil Liberties Committee, for personal data protection. The need to guarantee a high level of security to citizens is sacrosanct, and it seems to me that currently there are many systems in force. I believe that before introducing further measures we need to evaluate the full, systematic implementation of existing mechanisms, to avoid the risk of creating greater problems than those we are seeking to overcome.
in writing. - Paragraph 2 of this resolution deals with membership of the Eurozone. In line with the convention of the UK Conservative Delegation on issues relating to the euro, we have abstained on the final vote.
in writing. - (IT) I voted for this resolution, but I would have preferred the text to have been adopted with Amendment 1, paragraph 19, which was unfortunately rejected by a few votes. That amendment would have made our specific commitment in this extremely delicate and crucial area even more valid. Nonetheless, I hope that the adoption of this resolution will lead to intervention on the ground by the European Union.
in writing. - (PT) I voted in favour of the joint motion for a resolution on the EU response to the deteriorating situation in the east of the Democratic Republic of Congo as I feel that what is happening is very worrying, given the millions of deaths, hundred of thousands of refugees and heinous crimes against those who are totally defenceless. There is also potential for the conflict to spread to neighbouring countries.
This motion for a resolution is along the right lines, particularly as it calls for the perpetrators of these crimes against humanity to be brought to justice and for efforts to be made to strengthen and comply with existing agreements, either by giving MONUC more resources or by applying international pressure on those involved.
I also want to highlight the call for the European Union to prevent European companies from exploiting minerals originating from that area, as the sale of these funds the conflict.
We must do everything in our power to prevent another tragedy in Africa.
in writing. - (SV) The situation in the east of the Democratic Republic of Congo is dreadful. We wholeheartedly support international solutions, which ought to be implemented within the framework of UN cooperation. However, we do not believe that the EU should use international crises and conflicts to strengthen its foreign policy.
We have therefore voted against this resolution.
in writing. - (EL) The ΕU as a whole, just like strong individual Member States, must take a serious share of responsibility for the deterioration in the already tragic situation of the people of the Democratic Republic of the Congo, as a result of the civil war, and of all the nations of the African continent. The systematic, long-standing plundering of the wealth of this specific country and of Africa in general by European colonialists in the past and imperialists today and the fomentation or exploitation of civil conflicts in order to impose their interests, have resulted in a situation where Africa is the richest continent in the world with the most hungry, poor and downtrodden inhabitants.
The proposed strengthening of the various forms of interventionist activity by the EU, mainly through the military strength of the UN, without excluding simultaneous political or other activity by the country in question, has absolutely nothing to do with the alleged humanitarian protection of its population, as hypocritically stated in the joint resolution by the Liberals, Social Democrats and Greens. The humanitarian interest is the pretext. The basic objective is for the countries of the EU to secure a greater market share, which is of course connected - as the resolution indirectly admits - with the unimpeded and continuing overall plundering of the rich mineral wealth of the country.
in writing. - (SV) We Swedish Social Democrats believe that space should not be militarised and are of the opinion that research and investments should focus exclusively on peaceful aims.
However, we cannot support Amendment 6, which rejects all indirect military use, as a large number of applications, such as satellite navigation and communications services, are also used in peace-keeping efforts, which in some cases are military in nature. This technology is also very useful to civil society and we do not believe that civil use should be restricted because it also has military uses.
in writing. - While I support the thrust of this resolution, I and my British Conservative colleagues are wholly opposed to the Treaty of Lisbon and cannot therefore support the reference to it in Paragraph One.
in writing. - I supported this resolution on 'how to bring space down to earth' as I believe we should support a European space policy. In Ireland decreasing numbers of young people are choosing science as a career option - a trend that is repeated across Europe. Space exploration is inspiring for young people and encourages them to choose a career in science and technology; it also strengthens research capabilities in Europe. However, I am of the view that the use of space must serve exclusively non-military purposes and we should reject any direct or indirect military use of systems such as Galileo.
in writing. - (PT) Among the important issues and priorities highlighted by this European Parliament resolution on the European space policy, this brief explanation of vote is intended to denounce the fact that a majority in this House advocates the use of space for military purposes.
This is the conclusion that can be drawn from the rejection of the proposed amendments tabled by our parliamentary group which reiterated that outer space must be used for exclusively peaceful purposes and that outer space must be used for exclusively non-military purposes, thereby rejecting any direct or indirect military use.
By contrast, a majority in Parliament considers that there is a 'growing interest in a strong and leading role for the EU in a European space policy (ESP) in order to foster solutions in the field of the environment, transport, research, defence and security.'
In this respect, a majority in Parliament calls on the Council and the Commission 'to encourage synergies between civilian and security developments in the field of space; points out that the European security and defence capabilities depend among other things on the availability of satellite-based systems'.
In other words, space can be used in the militarisation of the EU and in the arms race.
in writing. - (FR) I am truly sorry that the excellent proposal for a resolution on the future of European space policy, which has just been passed, makes no reference to the Kourou space centre.
The space history of Europe inevitably passes via Guyana. It is so obvious to everyone that we no longer think of pointing out that all the Ariane rockets are assembled there and are launched from this launch pad.
My thanks to the French Presidency, represented by Mr Jean-Pierre Jouyet, who had the presence of mind to mention it during yesterday's debate.
To my mind, European space strategy must without fail incorporate proper consideration of future developments of the European Spaceport, both in terms of infrastructure and staff and in terms of research projects.
The Kourou site is the window of the European space programme. Guyana, which is an outermost region of the European Union, deserves to be recognised for its past and future contribution to this strategic policy.
I would have liked to see this House pay homage to the Guyana space centre and explicitly express the pride which it inspires in all Europeans. In just a few decades, Kourou has become a major constituent element of our European identity.
in writing. - (PT) The Convention on Cluster Munitions (CCM) adopted by 107 countries in 2008 will be open for signature as from 3 December and will enter into force once 30 ratifications have been secured.
The Convention will prohibit the use, production, stockpiling and transfer of cluster munitions as an entire category of weapons and States Parties will be required to destroy stockpiles of such munitions.
This motion for a resolution, which we support, calls on all states to sign and ratify the CCM at the earliest opportunity and to take steps at national level to begin implementing the CCM even before it is ratified.
The motion for a resolution calls on all states not to use, invest in, stockpile, produce, transfer or export cluster munitions until the CCM has entered into force.
It also calls on all the EU Member States to provide assistance to affected populations and to support the clearance and destruction of cluster munition remnants.
Finally, it calls on all the EU Member States not to take any action which might circumvent or jeopardise the CCM and its provisions, in particular through a possible Protocol to the Convention on Certain Conventional Weapons which might allow the use of cluster munitions.
in writing. - (IT) Madam President, ladies and gentlemen, I voted in favour of the motion for a resolution on the need to ratify the Convention on Cluster Munitions by the end of 2008. This proposal, which I fully endorse, will prohibit the use, production, stockpiling and transfer of cluster munitions as an entire category of weapons.
I also approve of the fact that it will be compulsory for EU Member States which have used cluster munitions to provide technical and financial assistance for the clearance and destruction of cluster munitions remnants. Finally, I welcome the initiative of my fellow Members calling upon all the Member States not to use, invest in, stockpile, produce, transfer or export cluster munitions, independently of the convention's ratification.
in writing. - The British Conservative Delegation voted for this resolution as a straightforward endorsement of the recently negotiated UN Convention on Cluster Munitions. We believe that the Convention has successfully combined principled and practical humanitarianism with appreciation of the military requirements of responsible armed forces.
We have consistently held the view that an indiscriminate ban on the use of all types of cluster munition would negatively affect the operational effectiveness of our armed forces. We therefore draw special attention to the clearly defined exemption in the Convention for the next generation of "smarter” munitions which are designed to self destruct and present a minimal risk to civilians. The British Ministry of Defence is currently developing a munition that falls within the terms of this exemption.
In general, we believe it is important to maintain a sense of proportion in relation to risk management by our armed forces. While the British Armed Forces always seek to minimise harm to the civil population and limit collateral damage we should never lose sight of the fact that we are fighting terrorist and insurgent elements totally without scruples in the methods they employ for the indiscriminate destruction of innocent human life. It is these elements that should be the target of our ire.
Madam President, ladies and gentlemen, I voted for this motion for a resolution. Early diagnosis and research provide a solid foundation for health protection. In the case of HIV, results from recent years demonstrate how important it is to encourage research. From this perspective, therefore, we need to remove obstacles of any kind to research, which for those affected by HIV represents a real hope of being able to lead a qualitatively more satisfying life.
This requirement should be supported in concrete terms through the use by the Commission of political, economic and financial resources. At the same time, the Council and the Commission ought to ensure that discrimination against those affected by HIV is declared illegal in all EU Member States.
in writing. - (PT) The MEPs elected by the Portuguese PSD (Social Democratic Party) support the resolution which encourages the promotion of early diagnosis and care of HIV infections in each of the Member States. The most recent statistics still indicate not only an increase within the EU of the number of new HIV infections, but also a large proportion of HIV infections which are still undiagnosed.
One of the reasons for the rapid spread of HIV infection in many EU countries is the fact that many intravenous drug users are infected and spread the disease by sharing needles. The annual report of EuroHIV on trends in drug consumption in the European Union puts Portugal as the country with the highest number of detected cases of HIV/AIDS among drug users.
The annual survey of healthcare, the Euro Health Consumer Index (EHCI) 2008, reports that Portugal is towards the bottom of the ranking of healthcare systems in Europe. One of the criticisms levelled at the Portuguese health system is that it has still not solved its problem of access to treatment and waiting times. Eurostat still indicates Portugal as being the country with the highest AIDS-related death rate. The comparative analysis of data from Portugal and from its EU partners reveals that something is wrong with our national strategy. We must identify and analyse what is going wrong.
in writing. - (PT) I voted in favour of the joint motion for a resolution on early diagnosis and care of HIV/AIDS as, in my opinion, we urgently need to reinforce the measures and actions for diagnosing and treating this disease, given the alarming rise in the number of new HIV infections in the European Union.
Actions to prevent and treat the disease are vital in order to stem the growing tide of infections. I therefore feel it is essential to promote easier access to information, advice, healthcare provision and social services.
Moreover, it is vital that the Member States enact provisions which effectively outlaw discrimination against people living with HIV/AIDS, including restrictions that impact on their freedom of movement within their jurisdictions.
in writing. - (IT) Madam President, ladies and gentlemen, I am pleased to say that I voted for the motion for a resolution on early diagnosis and early care with regard to the HIV virus. In order to protect European citizens and their health, the Commission has an obligation to promote early diagnosis and to reduce the barriers to testing for this disease, as well as to provide early care and to communicate the benefits of early care.
In view of the fact that the EuroHIV and UNAIDS reports confirm that the number of new cases of HIV is increasing at an alarming rate within the European Union and in neighbouring countries and that in some countries the number of people estimated to be infected with HIV is almost three times the official figures, I welcome the proposal, which also calls upon the Commission to establish an HIV/AIDS reduction strategy focused on drug addicts and intravenous drug users.
in writing. - (PT) We want to highlight some of the aspects of this resolution with which we agree, in particular: 'unfair competition from products originating in third countries and imported into the Community market' and the 'serious threat of a decline in bee colonies due to the significant reduction in the supply of pollen and nectar'. These problems must be solved by applying Community preference and tackling unfair competition from apiculture products originating in third countries. Research into parasites and diseases - which are decimating the bee population - and their origins, including the responsibility of GMOs, should be immediately stepped up by making additional budgetary resources available for this research.
The one aspect missing from the resolution is the responsibility of the common agricultural policy reforms for this whole problem. Rural desertification, dismantling of production over vast areas and introduction of genetically modified species have led to a loss of biodiversity. Similarly, production methods which ignore the specific soil and climate conditions of each region have been promoted.
An agricultural policy which reversed this trend, in addition to the measures indicated above, would significantly help to solve the problems in the beekeeping sector.
in writing. - (SV) This resolution deals with the fact that bee populations are dying of unexplained causes. We share the view that research is needed to get to grips with this problem.
However, we do not share the view that it is necessary to give more subsidies to beekeepers and to provide more protection against the surrounding world (protectionism).
in writing. - (SV) The proposal submitted by the European Parliament's Committee on Agriculture and Rural Development has some good and some not so good aspects. We are in favour of the Commission initiating research on parasites and diseases that are decimating bee populations.
However, the resolution also contains proposals that we are unable to support. For example, the European Parliament 'urges the Commission to propose a financial aid mechanism for apiaries which are in difficulties due to bee mortality' (paragraph 11). We cannot support any such costs to the EU's budget and the European Parliament's federalist majority ought not to express their support for this without acknowledging the financial consequences of such a position.
We have therefore voted against this resolution in its entirety.
in writing. - (RO) The dramatic reduction in the bee population and, by implication, in pollenisation is jeopardising the production of fruit, vegetables and crops in the European Union. The drop in the number of bees is due to both different parasites and mycoses found in the atmosphere and spraying pesticides. The main problem is the infection caused by the varroa parasite, which is manifested by deformities at the level of the wings and abdomen, and underdeveloped bees unable to fly and with a very short lifespan. If left untreated, varroa may lead to the disappearance of a whole colony of bees in a few months. The prolonged use of pesticides has also resulted in the reduction of the bee population, even when they were used to destroy mycoses and parasites. Certain scientists believe that another cause for this phenomenon is the electromagnetic wave radiation emitted from mobile phones, which penetrates the bees' navigation system, leaving them unable to return to the hive. Research in this field will need to be developed in order to find solutions to combating the diseases which affect bees. Furthermore, efforts made by farmers to reduce the number of times plant protection products are applied during blossoming will also help to halt the decline of these insects.
in writing. - (DA) On behalf of Ole Christensen, Poul Nyrup Rasmussen, Dan Jørgensen, Britta Thomsen and Christel Schaldemose.
The Danish delegation of the Socialist Group in the European Parliament has voted against the resolution concerning the situation in the beekeeping sector. It is our view that the resolution bears the hallmarks of protectionism and an attempt to establish more subsidy schemes for the EU's farmers.
We are of the opinion that bee mortality is a huge problem that should be dealt with at EU level, but using the right mechanisms. This will entail, for example, additional research and a focus on the protection of our ecosystems, including restricting the use of pesticides.
in writing. - I voted in favour of the resolution on the review of Recommendation 2001/331/EC providing for minimum criteria for environmental inspections in the Member States. Good and even enforcement of Community environmental law is essential and anything less falls short of public expectations and undermines the reputation of the Community as an effective guardian of the environment. If our legislation is to have any credibility it needs to be enforced effectively.
in writing. - (PT) Without doubt, we need to pay more attention to environmental issues and we need to adopt measures to prevent the constant environmental damage which is compromising the present and future of our planet and the quality of life of our citizens.
We must therefore be more alert to compliance with rules ensuring respect for the environment and taking into account the specific conditions of each country, including the social implications. We also need a policy with more solidarity that takes account of different levels of development and economic capability.
Not all these aspects are duly safeguarded in the EU's environmental law, nor are its policies duly consistent. We therefore have grave doubts about the political will of the European Commission to solve this complex problem and we run the risk of worsening regional and social inequalities with some of the proposals put forward in this resolution.
That is why we decided to abstain.
in writing. - (PT) I congratulate my colleagues on the Committee on the Environment, Public Health and Food Safety for their wording of both the oral question and the motion for a resolution, because they clearly indicate the need to correctly implement Community environmental law. In this respect they urge the Commission to come forward with a proposal for a directive on environmental inspections, clarifying the definitions and criteria and extending the scope.
Both documents also underline the need to strengthen the European Union Network for the Implementation and Enforcement of Environmental Law (IMPEL) and to support environmental education and information provision, the specific content of which must be determined at local, regional or national level on the basis of the needs and problems identified in a given area.
If the EU is not strict in enforcing its environmental policy, public expectations will be frustrated and the EU's role as an effective guardian of the environment will be undermined.
in writing. - (EL) We voted against the motion for a resolution which supports the position that the proper and equal application of Community environmental legislation is vital, because this legislation does not protect the environment; it protects the vital interests of the EU monopolies.
The call for the adoption of a Community body of environmental inspectors constitutes direct intervention in the internal affairs of the Member States in order to secure the application of the 'polluter pays' principle, which permits the destruction of the environment in return for payment of a cheap consideration, the 'green taxation' which the grassroots classes have to shoulder, emissions trading, the promotion of entrepreneurship and competitiveness as the determining criteria for the development of what are otherwise innovative 'environmental' technologies, the use of genetically modified organisms in agriculture and the abolition in practice of the principles of precaution and prevention.
The EU and its environmental policy, which serve the interests of big business, breed food crimes, the atmospheric pollution of city centres with 'modern pollutants', the destruction of forests, soil corrosion and desertification and the pollution of seas and waters. The environment will constitute a business sector with the objective of maximising the profits of the economic oligarchy. It will suffer the consequences of the unthinking and unaccountable exploitation of natural resources and it will be spoiled by capitalist barbarity.
(The sitting was suspended at 13.00 and resumed at 15.00.)